                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

CLINTON WYLIE,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §    Civil Action No. 3:19-CV-230-L
                                                   §
RICHARD WYLIE,                                     §
                                                   §
                 Defendant.                        §

                                               ORDER

        On February 22, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 6) was entered, recommending that the court dismiss without

prejudice this action for lack of subject matter jurisdiction. No objections to the Report were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and dismisses without prejudice for lack of subject matter jurisdiction, as Plaintiff Clinton Wylie

has set forth not facts establishing that a federal question exists, or that there is complete diversity

of citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate motion


Order – Page 1
to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals for the

Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

       It is so ordered this 21st day of May, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
